DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-7 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syssoev (US 9266038 B2).

Regarding claim 1:
Syssoev discloses a cryopump (Fig. 2-3), comprising: 
a cryopanel (one of the frustoconical shaped element #34) connected to a refrigerator #32 (see Fig. 2); 
a main body #12 accommodating the cryopanel (Fig. 2); and 
a baffle plate #40 located in a gas inlet of the main body (Fig. 2), wherein the baffle plate includes 
a first portion that includes a center #50 of the baffle plate and first holes extending through the baffle plate (see Fig. 3A of Syssoev Reproduced and Annotated below), and 
a second portion that includes an edge of the baffle plate and second holes extending through the baffle plate (see Fig. 3A of Syssoev below), and 
the second portion has a conductance that is greater than that of the first portion (via #48; col. 6, L 33-35).

    PNG
    media_image1.png
    747
    810
    media_image1.png
    Greyscale

Fig. 3A of Syssoev Reproduced and Annotated
Regarding claim 2:
Syssoev further discloses wherein an open area ratio of the second portion resulting from the second holes is greater than an open area ratio of the first portion resulting from the first holes (see holes distribution from Fig. 3A of Syssoev above).

Regarding claim 6:
Syssoev further discloses wherein the first portion overlaps the cryopanel in plan view of the baffle plate (see Fig. 2-3), and the second portion does not overlap the cryopanel in plan view of the baffle plate (the edge of the baffle plate which constitute the second portion does not overlap the cryopanel. Thus, it is a reasonable assertion that a section of the second portion does not overlap the cryopanel in plan view).

Regarding claim 7:
Syssoev discloses a baffle plate #40 for a cryopump (Fig. 2-3), the baffle plate comprising: 
a first portion that includes a center of the baffle plate and a first hole extending through the baffle plate (see Fig. 3A of Syssoev above), and 
a second portion that includes an edge of the baffle plate and a second hole extending through the baffle plate (see Fig. 3A of Syssoev above), and 
the second portion has a conductance that is greater than that of the first portion (via #48; col. 6, L 33-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syssoev (US 9266038 B2).

Regarding claim 3:
Syssoev further discloses wherein the first holes and the second holes are circular (circular orifice #35; col. 7, L 9)

Syssoev does not specifically disclose wherein the second holes each have a greater diameter than each of the first holes.

Nonetheless, Syssoev teaches that the diameter of the holes can range between 0.25 to 1 inch (see col. 7, L 43-50).

This is strong evidence that modifying the size of the holes of the baffle plate would produce a predictable result (e.g. providing an optimal conductance of the baffle plate. See col. 7, L 43-50).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Syssoev with the second holes each have a greater diameter than each of the first holes; since the general concept of modifying the holes of a baffle plate is well known in the art as taught by Syssoev.

One of ordinary skills would have recognized that doing so would have optimize the conductance of the baffle plate (see Syssoev; col. 7, L 43-50).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of elements as set forth in claims 4-5 are not disclosed or made obvious by the prior art of record. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Syssoev to include the claimed arrangement of the holes with their respective size relationships.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wells (US 10495079 B2) and Oikawa (US 10456706 B2) teaches holes arrangement on baffle plates of cryopump.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763